
	
		I
		111th CONGRESS
		2d Session
		H. R. 6446
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the transfer of a naval vessel to the
		  Mackinac Island State Park Commission of the State of
		  Michigan.
	
	
		1.Authorization of transfer of
			 naval vessel to the Mackinac Island State Park Commission of the State of
			 Michigan
			(a)Transfer
			 authorizedThe Secretary of the Navy shall transfer to the
			 Mackinac Island State Park Commission of the State of Michigan, all right,
			 title, and interest of the United States in an LCM–8 motorized vessel for
			 nonprofit public usage of the Mackinac Island State Park Commission, but not
			 for commercial purposes. The title to the vessel shall forever remain with the
			 Mackinac Island State Park Commission of the State of Michigan.
			(b)Transfer
			 assistanceThe Secretary of the Navy shall seek assistance from
			 the Administrator of the Maritime Administration to facilitate the transfer of
			 the vessel from the United States to Mackinac Island, Michigan.
			(c)Delivery of
			 vesselThe Navy shall be responsible for transporting the vessel
			 to the Mackinac Island State Park Commission of the State of Michigan. The
			 vessel shall be donated in an as is condition.
			(d)Authorization of
			 appropriationThe Maritime Administration shall cover all
			 expenses of the transfer of the vessel.
			(e)Additional
			 termsThe Secretary of the Navy may require such additional terms
			 and conditions in connection with the transfer under this section as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			(f)Transfer
			 dateThe Secretary of the Navy shall execute the transfer
			 described under subsection (a) not later than 180 days after the date of
			 enactment of this Act.
			
